Response to Amendment
The response to restriction requirement filed on 11/16/20 is non-responsive because it is immediately unclear what group of the identified inventions/species and its respective claims were intended to be elected by the applicant. For instance, on pages 2-3 of the 11/16/20 applicant's response, applicant apparently elected Group I, Species I-A-2, Species I-B-1 and Species I-C-2 (refer to pages 2-3 of the 11/16/20 applicant’s reply). Subsequently, applicant identified Claims 27-28, 30-33, 35-40, 42-44, 46-48 and 51-52 as encompassing the elected species (see page 3 of the 11/16/20 applicant’s reply). As to the species election, as set forth in the 09/16/20 restriction requirement, it is noted that Species I-B-1 encompasses/reads on claim 43 per se, whereas Species I-B-2 and I-B-3 read on/encompass claims 44 and 45, respectively. Similarly, it is noted that Species I-C-2 encompasses/reads on claim 33 per se, whereas Species I-C-1 reads on/encompasses claim 31 per se (as delineated in the 09/16/20 restriction requirement). That is to say, while applicant’s elected Species I-B-1 encompasses claim 43 it does not encompass/read on claims 44-45; likewise applicant’s elected Species I-C-2 encompasses claim 33 but it does not encompass/read on claims 31. Note that claims 31 and 44 have been identified as readable on other species (refer to the 09/16/20 Election of Species). 
As a result, applicant's election of species and claim identification is inconsistent with the delineation of the species and/or claim grouping of the identified species set forth in the 09/16/20 office action. Thus, applicant's election is problematic with the grouping of claims specifically set out in the foregoing office action, thereby encompassing subject matter/claims related to other identified species. To remedy this inconsistency, applicant must clearly identify the claims readable on the elected species by adhering to the species/claim delineation set forth in the 09/16/20 office action, or by suggesting any other reasonable grouping of claims for all the elected species according to the content of the election of species delineated therein or any other reasonable species grouping. Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.